Matter of Colon v Annucci (2019 NY Slip Op 08320)





Matter of Colon v Annucci


2019 NY Slip Op 08320


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1068 CA 19-00008

[*1]IN THE MATTER OF JOSE COLON, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF COUNSEL), FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered October 25, 2018 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging the denial of his application for release to parole supervision after a hearing in October 2017. The Attorney General has advised this Court that, subsequent to that denial, petitioner reappeared before the Board of Parole in October 2019 and was again denied release. Consequently, this appeal must be dismissed as moot (see Matter of Hill v Annucci, 149 AD3d 1540, 1541 [4th Dept 2017]; Matter of Sanchez v Evans, 111 AD3d 1315, 1315 [4th Dept 2013]). Contrary to petitioner's contention, this matter does not fall within the exception to the mootness doctrine (see Matter of Porter v Annucci, 148 AD3d 1779, 1779 [4th Dept 2017]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court